DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 3, 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 3 the meaning of “adjusting a spacing between the contact tip and the component adjacent to the contact tip to control the flow of shield gas” is not understood since the spacing between the contact tip and the component does not change during operation of the welding torch.  In claim 4 on line 2 the word “approximately” is indefinite as to its metes and bounds since the instant specification does not define any specific criteria to determine the meaning of “approximately”. Claim 4 can be made definite by deleting the word “approximately”. Regarding claim 14 the meaning of “wherein a volume flow through the at least one aperture is a function of a distance from the at least one aperture to the distal end face” is not understood since the distance from the aperture to the distal end face does not appear to change during operation of the welding torch.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1,2, 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan in EP 2,522,453 A1 in view of Giese in EP 1,388,389 A1.Yuan discloses a method of  directing a shield gas (see paragraph 33) into an internal cavity of a contact tip (element 5, see figure 1 and paragraph 18) through at least one aperture formed through a body of the contact tip in a first gas flow path (see paragraph 44); and diverting a flow of shield gas with a component adjacent to the contact tip along an exterior surface of the contact tip toward the distal end portion (see gas communication holes 5c and component with surface 7b).  The contact tip is removably disposed by disassembly and inherently the gas cools the arc welding apparatus.  Yuan does not disclose a nozzle body, an insulator within the nozzle body and a nozzle insert disposed within the insulator.  Giese teaches a nozzle body (element 62, see paragraph 18), a nozzle insert (element 64, see paragraph 18), and an insulator (insulation material 66, see paragraph 18).  It would have been obvious to adapt Yuan in view of Giese to provide this to insulate the contact tip from the exterior of the nozzle body.  Regarding claim 2, Giese (389) teaches a conical nozzle (element 84, see paragraph 24) dpartially downstream of the contact tip.  It would have been obvious to adapt Yuan in view of Giese to provide this to concentrate the shielding gas at the welding zone around the electric arc during arc welding.    Regarding claim 3, the set spacing between the contact tip and the component adjacent to the contact tip controls the flow of shield gas.  Regarding claim 10, Yuan discloses multiple apertures (element 5C, see paragraph 44). One of ordinary skill in the art could instantly contemplate 4 apertures spaced at 90 degrees from one another to make the air flow generally symmetrical.  It would have 
Claim(s) 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Giese as applied to claim 1 above, and further in view of Shinji et al. in Japan Patent No. 10-193,122 A.  Shinji et al. in figure 2 teaches a contact tip having an end face(meeting claim 12) with a taper of 5 degrees to 45 degrees (element 20) that overlaps the range of 0 to 10 degrees(meeting claim 13).  It would have been obvious to adapt Yuan in view of Giese and Shinji et al. to provide this as a known shape of a contact tip; yielding a predictable result.  Regarding claim 14, since the distance from the aperture to the distal end face of Yuan does not change, the volume flow is met by the specific flow  through the distal end face.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 5-9,11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Altrekruse et al. in U.S. Patent Application Publication No. 2002/0113046 discloses a tubular insert (element 75) and an electrically insulative insulator (element 75) between the nozzle and the insert (see paragraph 29).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761